Judgment, Supreme Court, New York County (Alvin Schlesinger, J., at jury trial and sentence), rendered February 11, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him to a term of 4½ to 9 years’ imprisonment, unanimously affirmed.
Defendant was convicted of the sale of heroin arising out of a "buy-and-bust” operation. Defendant’s argument that he was denied effective assistance of counsel is not supported by the record. (People v Baldi, 54 NY2d 137, 147.) Defense counsel prepared her case for trial and put forth a viable defense of misidentification. Prior to trial, defense counsel submitted written motions requesting dismissal of the indictment, a bill of particulars, suppression of identification testimony, a Sandoval ruling and all Brady material. At trial, defense counsel proceeded on the theory of misidentification, contending that the description given was limited to defendant’s clothing, which was not unique, and did not embrace facial characteristics. She also emphasized that no money or drugs were recovered to support her position that the wrong man was arrested. The totality of the circumstances indicate that defendant was afforded meaningful representation. Concur—Kupferman, J. P., Asch, Smith and Rubin, JJ.